HENRY, J.
The error alleged in this proceeding is the failure of the court below to discharge an attachment levied upon a piano, the property of Maud Barnes, a married woman living with her husband, neither of whom has a homestead; the piano in question being claimed by way of exemption in lieu of homestead. All these facts are admittedly true, save that it is alleged that *677Maud Barnes is a prostitute, plying her vocation, and that her husband, therefore, does not live with her in the sense contemplated by the exemption statutes intended for the protection of the family.
We are not able to read into the statute any qualification of this sort, and the judgment below is reversed.
Proceeding to enter the judgment which the court below should have rendered, we now order that the attachment be and the same is discharged.
Winch and Marvin, JJ., concur.